DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 2/28/2019 were filed after in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 9, 12, 13, 14, 15, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober US 20050091006.
As to claim 1, Rober teaches “A system for monitoring operation of a sensing device, the sensing device including a microelectromechanical systems (MEMS) gyroscope ([0001]; [0002]) and a quadrature feedback loop coupled to the MEMS gyroscope (Figure 5, #114 indicates the presence of a quadrature feedback loop), the quadrature feedback loop including a quadrature feedback controller (Figure 5, #85 is a control element that receives a test signal and is the initial element in the quadrature loop), the system comprising: a test signal generator coupled to the quadrature feedback loop at an input of the quadrature feedback controller, the test signal generator configured to generate a test signal and apply the test signal to the quadrature feedback loop during operation of the MEMS gyroscope (Figure 5, #1; [0082]; [0084] and [0085]); and a fault detector coupled to the quadrature feedback loop at an output of the quadrature feedback controller, the fault detector configured to receive a quadrature feedback signal from the quadrature feedback controller, detect effects of the test signal in the quadrature feedback signal ([0085]).” Rober does not explicitly teach “and generate a monitor output indicative of the operation of the sensing device based on the detected effects of the test signal.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to “generate a monitor output indicative of the operation of the sensing device based on the detected effects of the test signal.” Rober does teach in [0086] that “Upon a failure, an error flag is set by the failure detector 89, and the individual tests could be activated.” This can be interpreted as an output signal of some capacity indicating to the user that a failure has been detected. Utilizing an output to indicate failure is known in the art since this brings awareness of a failure.

As to claim 2, Rober teaches “wherein the test signal generated by the test signal generator is a direct current (DC) test signal ([0085] implies that a DC signal is used).”
(Claim 18).”

As to claim 6, Rober teaches “the quadrature feedback signal includes a quadrature signal component and a test signal component of the test signal, and the fault detector is further configured to distinguish the test signal component from the quadrature signal component and detect the effects of the test signal utilizing the test signal component (Figure 5, #89; [0085]).”

As to claim 7, Rober teaches “a comparator configured to determine whether the test signal component deviates outside of predetermined upper and lower threshold limits, wherein a fault condition in the sensing device can be ascertained when the test signal component deviates outside of the predetermined upper and lower threshold limits, and the monitor output is indicative of the fault condition (Claim 19).”

As to claim 9, Rober teaches “A sensing device comprising: a microelectromechanical systems (MEMS) gyroscope ([0001]; [0002]); a quadrature feedback loop coupled to the MEMS gyroscope, the quadrature feedback loop including a quadrature feedback controller (Figure 5, #85 is a control element that receives a test signal and is the initial element in the quadrature loop); a test signal generator coupled to the quadrature feedback loop at an input of the quadrature feedback controller (Figure 5, #1; [0082]; [0084] and [0085]), the test signal generator being configured to generate a direct current (DC) test signal and apply the DC test signal to the quadrature feedback loop during operation of the MEMS gyroscope ([0085] implies that a DC signal is used), wherein the DC test signal generated by the test signal generator is continuously applied to the quadrature feedback loop during operation of the MEMS gyroscope (Claim 18); and a fault detector coupled to the quadrature feedback loop at an output of the quadrature feedback controller, the fault detector being configured to receive a quadrature feedback signal from the quadrature feedback controller, detect effects of the DC test signal in the quadrature feedback signal ([0085]).” Rober does not explicitly teach “and generate a monitor output indicative of the operation of the sensing device based on the detected effects of the DC test signal.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to “generate a monitor output indicative of the operation of the sensing device based on the detected effects of the DC test signal.” Rober does teach in [0086] that “Upon a failure, an error flag is set by the failure detector 89, and the individual tests could be activated.” This can be interpreted as an output signal of some capacity indicating to the user that a failure has been detected. Utilizing an output to indicate failure is known in the art since this brings awareness of a failure.

As to claim 12, Rober teaches “the quadrature feedback signal includes a quadrature signal component and a test signal component of the test signal, and the fault detector is further configured to distinguish the test signal component from the quadrature signal component and detect the effects of the test signal utilizing the test signal component (Figure 5, #89; [0085]).”

As to claim 14, Rober teaches “A method of monitoring operation of a sensing device, the sensing device including a microelectromechanical systems (MEMS) gyroscope ([0001]; [0002]) and a quadrature feedback loop coupled to the MEMS gyroscope, the quadrature feedback loop including a quadrature feedback controller (Figure 5, #85 is a control element that receives a test signal and is the initial element in the quadrature loop), the method comprising: generating a test signal; applying the test signal to the quadrature feedback loop at an input of the quadrature feedback controller during operation of the MEMS gyroscope (Figure 5, #1; [0082]; [0084] and [0085]); receiving a quadrature feedback signal from the quadrature feedback controller (Figure 5); detecting effects of the test signal in the quadrature feedback signal (Figure 5, #89; [0085]).” Rober does not explicitly teach “and generating a monitor output indicative of the operation of the sensing device based on the detected effects of the test signal.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have a step of “generating a monitor output indicative of the operation of the sensing device based on the detected effects of the test signal.” Rober does teach in [0086] that “Upon a failure, an error flag is set by the failure detector 89, and the individual tests could be activated.” This can be interpreted as an output signal of some capacity indicating to the user that a failure has been detected. Utilizing an output to indicate failure is known in the art since this brings awareness of a failure.

As to claim 15, Rober teaches “wherein the test signal comprises a direct current (DC) test signal ([0085] implies that a DC signal is used).”

As to claim 13, Rober teaches “a comparator configured to determine whether the test signal component deviates outside of predetermined upper and lower threshold limits, wherein a (Claim 19).”

As to claim 18, Rober teaches “he applying operation comprises continually applying the DC test signal to the quadrature feedback loop during operation of the sensing device; and continuously repeating the receiving, detecting, and generating operations during operation of the sensing device (Claimsa 5, 12 and 18).”

As to claim 19, Rober teaches “the quadrature feedback signal includes a quadrature signal component and a test signal component of the test signal, and the method further comprises: distinguishing the test signal component from the quadrature signal component; and utilizing the test signal component to detect the effects of the test signal (Figure 5, #89; [0085]).”

As to claim 20, Rober teaches “the utilizing operation comprises: determining whether the test signal component deviates outside of predetermined upper and lower threshold limits; and ascertaining that a fault condition in the sensing device exists when the test signal component deviates outside of the predetermined upper and lower threshold limits, wherein the monitor output is indicative of the fault condition (Figure 5, #89; [0085]).”

Allowable Subject Matter
Claims 3, 4, 8, 10, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 10 and 16 teach the DC test signal being of opposite polarity of the quadrature signal. This is not anticipated nor rendered obvious by the prior art. Claims 4 and 11 are not anticipated nor rendered obvious by the prior art. Claim 8 further teaches a compensation circuit which is not taught by Rober. Claim 17 is not anticipated nor rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TARUN SINHA/Primary Examiner, Art Unit 2863